Exhibit 99.1 Medigus Adds New Robust Miniature Camera to its micro ScoutCam™ Portfolio micro ScoutCam™ 6.5 Lum offers Fail-Safe Illumination and a robust exterior, making it optimal for companies seeking novel inspection technologies OMER, Israel, September 2, 2015 – Medigus Ltd. (NASDAQ: MDGS) (TASE: MDGS), a medical device company developing minimally invasive endosurgical tools and a leader in direct visualization technology, announced today the addition of a new product to its micro ScoutCam™ portfolio of products — the micro ScoutCam™ 6.5 Lum, an innovative new CMOS video camera that provides intense illumination in a small size which was originally custom-designed for the aeronautics industry.This camera builds on Medigus’ proprietary technology with the addition of intense and Fail-Safe illumination capability, which makes it ideal for industrial companies looking to obtain quality images from dark and narrow spaces.In addition, the camera’s mechanical rigidity enables it to endure long-term implementation in low or no maintenance environments, including outer space. “The micro ScoutCam 6.5 Lum delivers a unique solution to an existing challenge faced by many companies in the industrial sector—a current lack of visibility in dark and enclosed areas— which is a challenge and limiting factor for testing and conducting thorough inspections,” said Yaron Silberman, Vice President, Sales and Marketing, Medigus.“The micro ScoutCam 6.5 Lum consists of six integrated LEDs that provide intense illumination, which are connected in parallel to optimize the camera’s reliability and endurance.Additionally, its robust exterior gives the camera durability against severe environments, from inspecting an inner tube to withstanding outer space.” micro ScoutCam 6.5 Lum represents the newest offering in the micro ScoutCam portfolio and is its most mechanically rigid camera to-date.Its robust exterior makes it well-suited for incorporation into flexible or rigid devices within such fields as non-destructive testing, micro drilling inspection, cavities inspection, tube inspection and robotic tooling. About the microScoutCam™ Portfolio As an expert in micro-endoscopic devices, Medigus developed the micro ScoutCam™ portfolio, which consists of a variety of micro CMOS and CCD video cameras, and includes microScoutCam™1.2, which to the best of the company's knowledge, is the smallest in the world. microScoutCam technology features optic and illumination solutions, micro sensors and high-end DSP video processors that can be tailored for both medical and industrial applications. Customization and seamless integration is at the forefront of the microScoutCam portfolio’s design. All microScoutCam cameras are manufactured at Medigus’ facilities, in a controlled environment, ISO 7 per the ISO 14644-1 Standard and 9001 for Quality Management System. About Medigus Medigus is a medical device company specializing in developing minimally invasive endosurgical tools and highly innovative imaging solutions. Medigus is a pioneer developer of a unique proprietary endoscopic device, the MUSE™ system, to treat gastroesophageal reflux disease (GERD), one of the most common chronic diseases in the western world. As an expert in micro-endoscopic devices, Medigus has developed a range of micro CMOS (complementary metal-oxide semiconductor) and CCD (charge-coupled device) video cameras, including micro ScoutCam™ 1.2, which the company believes is the smallest in the world. These innovative cameras are suitable for both medical and industrial applications. The MUSE system incorporates Medigus’ revolutionary micro ScoutCam technology. Based on its proprietary technologies, Medigus designs and manufactures endoscopy and micro camera systems for partner companies, including major players in the medical and industrial fields. The company is committed to providing integrated solutions to meet all of its customer's imaging needs. Medigus is traded on the Nasdaq Capital Market and the TASE (Tel-Aviv Stock Exchange). To learn more about the company’s advanced technology, please visit www.medigus.com or www.microscoutcam.com. Cautionary Statement Regarding Forward-Looking Statements This press release may contain statements that are“Forward-Looking Statements,” which are based upon the current estimates, assumptions and expectations of the company’s management and its knowledge of the relevant market. The company has tried, where possible, to identify such information and statements by using words such as “anticipate,” “believe,” “envision,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “target,” “potential,” “will,” “would,” “could,” “should,” “continue,” “contemplate” and other similar expressions and derivations thereof in connection with any discussion of future events, trends or prospects or future operating or financial performance, although not all forward-looking statements contain these identifying words. By their nature, Forward-Looking Statements involve uncertainties which may cause future results of the company’s activity to differ significantly from the content and implications of such statements. Among the factors which may cause the actual results to differ from the Forward-Looking Statements are changes in the target market and the introduction of competitive products, regulatory, legislative and policy changes, and clinical results. Forward-Looking Statements are pertinent only as of the date on which they are made, and the company undertakes no obligation to update or revise any Forward-Looking Statements, whether as a result of new information, future developments or otherwise. Neither the company nor its shareholders, officers and employees, shall be liable for any action and the results of any action taken by any person based on the information contained herein, including without limitation the purchase or sale of company securities. Nothing in this press release should be deemed to be medical or other advice of any kind. # # # MEDIA CONTACT: Chantal Beaudry / Carrie Yamond Lazar Partners Ltd. 212-867-1762 cbeaudry@lazarpartners.com cyamond@lazarpartners.com INVESTOR RELATIONS: Miri Segal-Scharia Hayden/ MS-IR LLC 917-607-8654 msegal@ms-ir.com
